UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2193


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

US ATTORNEY GENERAL, et al; NEW TECHNOLOGY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv—03298-GLR)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Catherine Denise Randolph appeals the district court’s

order dismissing her complaint as frivolous and for failing to

state a claim. See 28 U.S.C. § 1915(e)(2)(B) (2012).                            We have

reviewed the record and find no reversible error.                         Accordingly,

we   deny    leave      to   proceed   in    forma     pauperis     and   dismiss   the

appeal      for   the    reasons    stated      by    the    district     court.     See

Randolph v. Attorney Gen., No. 1:14-cv-03298-GLR (D. Md. Oct.

30, 2014).        We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented     in   the   materials

before   this      court     and   argument     would       not   aid   the   decisional

process.



                                                                               DISMISSED




                                            2